Citation Nr: 0624430	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for service connection 
for a hearing loss disability.

2.  Entitlement to more than a 10 percent rating for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Togus, Maine, 
Medical and Regional Office Center (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

A review of the claims folder reveals that the veteran, on a 
VA Form 9, Appeal to Board of Veterans' Appeals, received in 
June 2003, requested a hearing before a Member of the Board 
sitting at the RO.  He attached a statement also requesting a 
hearing before an RO Decision Review Officer (DRO).  
Thereafter, in August 2003, the veteran was afforded a 
hearing before a DRO.  The record reflects that no hearing 
before the Board has been scheduled.  

The Board also notes that the veteran submitted a statement 
in December 2003 expressing his satisfaction with the 
November 2003 grant of service connection for tinnitus.  
However, he continued to express his belief that his hearing 
loss was due to active service.  While he indicated that he 
was going to accept VA's decision "for now," this statement 
does not clearly show intent to withdraw his appeal of the 
denial of service connection for hearing loss.  Accordingly, 
his appeal of the denial of service connection for hearing 
loss remains open.  

On his March 2004 substantive appeal of the denial of 
separate ratings for tinnitus in both ears, the veteran 
indicated that he did not desire a hearing before the Board.  
However, neither this document nor any other correspondence 
from the veteran may be construed as a withdrawal of his 
earlier request for a hearing before the Board on the issue 
of service connection for a hearing loss disability.  
Accordingly, he should be afforded the opportunity to present 
testimony at a hearing before the Board.  

As Board hearings at the RO are scheduled by the RO, a remand 
is necessary to schedule the veteran for the requested 
hearing.  Accordingly, this case is REMANDED to the RO via 
the Appeals Management Center, in Washington, D.C., for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO in accordance with the 
docket number of his appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


